Citation Nr: 0604418	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  02-00 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a sinus disorder, 
to include as due to undiagnosed illness.

3.  Entitlement to service connection for a lung disorder, to 
include as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from June 1987 to April 
1991.  The National Personnel Records Center (NPRC) has 
verified he served in Southwest Asia from September 1990 to 
April 1991 during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals 
(Board) from October 1998 and August 1999 rating decisions of 
the RO, which denied the benefits sought herein.

In January 2002, the veteran requested a personal hearing.  
He withdrew that request in October 2002.  

In June 2003, the Board remanded the issues on appeal to the 
RO for further development of the evidence and other 
procedural action.

The sinus and lung claims were only considered by the RO on a 
direct basis, as that was the allegation put forth by the 
veteran.  However, he is a Persian Gulf veteran, and 
respiratory symptoms are potential indicators of undiagnosed 
illness.  VA's duty to assist a claimant with the development 
of evidence extends to all applicable theories of a claim, 
whether asserted by the claimant or not. Schroeder v. West, 
212 F.3d 1265, 1271 (Fed. Cir. 2000); see also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995) (claim documents must be 
read in a liberal manner so as to identify and carry out the 
required adjudication of all claims that are reasonably 
raised by the evidence of record whether or not formally 
claimed in a VA application). Because the evidence in this 
case reasonably raises a claim for service connection for 
sinus or lung problems on the basis of undiagnosed illness, 
the issues on appeal have been recharacterized as shown 
above.  Although the RO did not consider this aspect of the 
veteran's claims, he is not prejudiced by this Board 
decision, since he was provided notification of the evidence 
needed to support an undiagnosed illness claim, see VCAA 
discussion below, and he has had more than ample opportunity 
to submit such evidence over the past 7+ years since he filed 
his initial claims.


FINDINGS OF FACT

1.  The most recent medical evidence of record does not 
reflect a current diagnosis of PTSD. 

2.  The veteran did not engage in combat with the enemy.

3.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors.

4.  The medical evidence does not reflect the presence of a 
sinus disorder.

5.  There is no objective evidence showing the veteran's 
claimed sinus disorder has resulted in incapacitating or non-
incapacitating episodes, or required the use of antibiotic 
treatment.  

6.  The medical evidence does not reflect the presence of a 
lung disorder.

7.  There is no objective findings or otherwise independently 
verifiable evidence of respiratory symptoms.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 1154; 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).

2.  A sinus disorder was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2005).

3.  A lung condition was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss in detail the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record but need not discuss each individual 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently is actually suffering from the claimed 
disability.  Absent proof of a present disability, there can 
be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes).

PTSD 

In addition to the foregoing, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).

At the outset, the Board notes that the most recent evidence 
reflects no diagnosis of PTSD.  Indeed, on December 2004 VA 
PTSD examination, not only was PTSD not found, but the 
examiner assessed absolutely no Axis I psychiatric diagnoses.  
In the absence of a currently manifested disability, service 
connection cannot be granted.  As such, service connection 
for PTSD is denied.  38 C.F.R. §§ 3.303, 3.304.  

A review of the record does reveal inconsistent information 
regarding the veteran's mental health status.  The earliest 
psychiatric evidence of record is dated in 1999 and reveals 
diagnoses of PTSD.  It appears that events in the Balkans 
precipitated the symptomatology upon which these diagnoses 
were based.  In the flow of time, that diagnosis became less 
ceratin.  In January 2003, the diagnosis was of "PTSD by 
history."  In July 2004, "evidence of PTSD" was assessed.  
As noted above, by December 2004, there was simply no 
evidence of PTSD or any other acquired psychiatric disorder.

The Board is cognizant of the contradictory diagnoses 
regarding the presence or absence of PTSD.  The Board is of 
the view that the later-in-time evidence is most 
representative of the current state of the veteran's mental 
health.  Clearly, a 2004 assessment is more telling of 
present circumstances than an impression conceived in 1999 or 
even 2002.  The Board, therefore, has chosen to credit the 
diagnosis of the December 2004 examiner over the opinions of 
previous examiners.  The Board emphasizes, moreover, that the 
December 2004 PTSD examination report is exceptionally 
thorough.  The Board reminds the veteran that VA decision 
makers have discretion to accept or reject pieces of evidence 
provided that sufficient reasons and bases are set forth 
explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 
70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992).

Notwithstanding the foregoing, even if the Board were to 
assume, arguendo, that the veteran does suffer from PTSD, 
service connection for that disorder would not be granted.  
See 38 C.F.R. §§ 3.303, 3.304.  "Just because a physician or 
other health professional accepted appellant's description of 
his Vietnam experiences as credible and diagnosed appellant 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).

The service personnel records contain no evidence of combat 
service.  The records do indicate, however, that the veteran 
served in Saudi Arabia from September 1990 to April 1991.  
The record contains a certificate reflecting participation in 
Operation Desert Shield.  It states "This certificate is 
presented to [the veteran] Headquarters Battery, 2d 
Battalion, 44th Air Defense Artillery, 101st Airborne Division 
(Air Assault) for exemplary duty performance in the highest 
traditions of the 101st Airborne Division (AASLT) in support 
of Operation Desert Shield."

The record contains another certificate from the Department 
of the Army.  It states the following: "This is to certify 
that the Secretary of the Army has awarded the Army 
Commendation Medal [to the veteran], 2d Battalion, 44th Air 
Defense Artillery Regiment for exceptionally meritorious 
achievement while preparing for combat operations against the 
enemy of the United Stated during Operation Desert Shield as 
a Stinger Team Chief . . . [The veteran's] technical and 
tactical expertise in support of the unit's mission 
significantly contributed to the Division's combat readiness. 
. ."

On June 1994 VA Persian Gulf medical examination, the veteran 
reported that he served with a unit that supported aviation 
and infantry operations.  

In May 1999, the veteran alleged experiencing combat as he 
served in air defense and as a medic.  

In June 1999, the veteran reported a recurrent dream 
involving a helicopter crash he witnessed in the "Gulf War" 
and of nuclear-biological-chemical alarms sounding.  Also, he 
recounted a training accident that occurred in Ft. Benning in 
which someone's rip cord was caught on the side of a plane 
and that person remained dangling until the plane returned to 
the air field.  Other records dated that month reveal that 
psychological test results were congruent with the kinds of 
combat training and combat support undertaken by the veteran.

In an April 2000 written statement, the veteran indicated 
that there were multiple incidents in service that contribute 
to his PTSD.  Not all of these took place in the Persian 
Gulf.  He recounted the rip cord incident but indicated that 
it took place in Italy.  It also appears that the veteran did 
not witness this incident but only heard of it.  Following 
the news, he asked to terminate "jump status."  He felt 
that future assignments were given in retaliation for that 
request.  Back in the United States, while training to become 
air assault qualified, his ropes became entangled in bushes 
and had to be cut.  

Regarding service in the Persian Gulf, he stated that he 
could not provide details because it was difficult to relive 
his experiences.  He asserted that morale was low and that 
just "being there" was traumatic.  He told of multiple SCUD 
missile alerts.  Another stressor involved an encounter with 
a swarm of flies.  Furthermore, he reported a fever during a 
gastrointestinal illness.  During treatment, he was given the 
wrong medication.  Also, while receiving treatment, an alarm 
went off.  He thought it was related to enemy fire, but it 
was not.  It appears that the veteran is alleging "friendly 
fire" during training exercises.  Finally, the veteran 
recounted that what may have been a bullet entered through a 
helicopter floor.  He told of a helicopter crash, the 
aftermath of which he witnessed.  

In July 2002, he reported the following stressors: 1) small 
arms fire while in a Blackhawk helicopter, 2) friendly fire, 
3) alarms constantly sounding, 4) helicopter crash, 5) sleep 
deprivation, 6) having to follow an inexperienced superior, 
7) entanglement in ropes at Ft. Benning.

In December 2004, he reported seeing dead and wounded 
soldiers and reported intense fear.  He could give no 
specific details of events in which he was threatened with 
death or injury.

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The fact that the 
appellant served in a "combat area" or "combat zone" does 
not mean that he himself engaged in combat with the enemy.  
Id.  First, the Board determines that the veteran did not 
engage in combat with the enemy.  38 U.S.C.A. § 1154; 
38 C.F.R. § 3.304.  Thus his stressors must be independently 
verified.  Id.  The Board has reached this conclusion because 
the record reflects that the veteran served in support of 
combat operations but not in combat itself.  Indeed, the 
various certificates reflect the foregoing and the veteran 
himself speaks of acting in a support role.  Furthermore, the 
veteran was not awarded any awards or decorations such as the 
Combat Infantry Badge denoting combat.  

The Board now turns to a discussion of the veteran's 
stressors.  His lay testimony is insufficient, standing 
alone, to establish service connection.  Cohen v. Brown, 
10 Vet. App 128, 147 (1997).  First, the Board notes that not 
all took place in the Persian Gulf.  In any event, the Board 
has difficulty accepting certain events described by the 
veteran as particularly traumatic.  A swarm of flies or 
hearing about events after the fact would not likely cause 
lasting emotional scars.  The mere fact of being in Saudi 
Arabia cannot be reasonably characterized as traumatic.  The 
foregoing aside, however, the events described by the veteran 
are simply not verifiable.  He has provided few specifics 
such as dates or names.  Without specifics, his allegations 
cannot be investigated.  Moreover, many of the claimed 
stressors are not the type of incident that could be 
corroborated by official records.

The veteran's statements are extremely inconsistent.  For 
example, with the alleged incident concerning the death of a 
fellow soldier after jumping from a plane, the veteran at 
times states this occurred while he was stationed in Fort 
Benning and implies he was present in the plane, while in 
other statements, he indicates that this happened while he 
was in Italy and he heard about it afterwards.

Only the veteran possesses the knowledge of when these 
alleged events occurred, and that information is needed so 
that verification can be attempted.  He was informed via the 
Board's 2003 remand and VA's April 2004 letter that he had to 
provide specific details, including a three-month time frame 
during which the events allegedly occurred.  He did not do 
so, and there is nothing further that can be done to assist 
him until he provides this information.  See, also, August 
1998 and April and June 2000 VA letters.

As stated above, even in the veteran does indeed suffer from 
PTSD, service connection for that condition would have to be 
denied.  Service connection for PTSD requires that the 
diagnosis be based upon verified stressors.  The verification 
element is absent.  Service connection for PTSD, therefore, 
cannot be granted.  See 38 C.F.R. §§ 3.303, 3.304.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Sinus disorder 

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The NPRC 
verified that the veteran served in Southwest Asia from 
September 1990 to April 1991, although his personnel records 
are somewhat contradictory on this fact.

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  Objective indications of 
a chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
the VA's Schedule for Rating Disabilities for a disease or 
injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, signs 
or symptoms involving the respiratory system (upper or 
lower).  38 C.F.R. § 3.317(b), as amended by 68 Fed.Reg. 
34539-543 (June 10, 2003).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  The Board has therefore 
given consideration to whether service connection may be 
granted for the appellant's claimed disorders regardless of 
his Persian Gulf service.  

A comprehensive review of the record fails to reveal a 
current sinus disorder.  In June 1994, no findings pertinent 
to the nose were made; the examiner did find hay fever.  In 
or about July 1994, the veteran complained of sinus blockage 
and a runny nose.  Allergic rhinitis was diagnosed.  In June 
1995, a mucosal right maxillary sinus was diagnosed.

In July 2002, the veteran denied complaints pertinent to the 
nose.  

In November 2003, treatment at the Southwest Acupuncture 
College revealed a large nasal polyp.  Treatment included 
draining the sinuses and draining phlegm.  In April 2004, the 
veteran complained of dry sinuses and felt that the first 
symptoms of a cold were emerging. Diagnoses included 
sinusitis.

In July 2004, a VA problem list included nasal polyps.

On VA examination in November 2004, a VA examiner noted that 
the nares were patent, i.e., unobstructed, and that the 
sinuses were nontender.  The Board observes that the primary 
purpose of this examination was to assess the veteran's 
claimed chronic fatigue.  Nonetheless, the Board finds no 
need to question the November 2004 examiner's observations.

As with the veteran's claimed PTSD, the Board is of the view 
that the latest-in-time evidence is best reflective of the 
present state of the veteran's sinuses.  See Hayes, supra.  
Although problems such as polyps were apparent in the past, 
there is no current evidence of any problem concerning the 
sinuses.  A present disability is a necessary condition for 
the granting of service connection.  38 C.F.R. § 3.303; 
Gilpin, supra; Degmetich, supra.  Thus, because no current 
disability of the sinuses is shown, service connection for a 
sinus disorder is denied.  Id.

The Board observes that even if the nasal polyps are still 
present, service connection for a sinus disorder is not 
warranted.  The veteran does not claim and the evidence does 
not suggest any nexus between nasal polyps and service.  In 
fact, there is not a 
shred of evidence pointing to a relationship between nasal 
polyps and any event in service.  Thus, service connection 
for a sinus disorder based on the presence of nasal polyps 
cannot be granted.  38 C.F.R. § 3.303.

As for undiagnosed illness, even if sinus symptoms were 
accepted as indicative of upper respiratory complaints per 
38 C.F.R. § 3.317, service connection would still be denied.  
The records from the veteran's acupuncturist suggest some 
objective indicators of sinus abnormalities were shown.  
Nonetheless, the veteran cannot benefit from the provisions 
of 38 C.F.R. § 3.317, which necessitates that a claimed 
disability resulting from undiagnosed illness become manifest 
to a degree of at least 10 percent by December 31, 2006.  In 
order to warrant a 10 percent rating, sinusitis would have to 
be manifested by one or two incapacitating (requires bed rest 
and treatment by a physician) episodes per year requiring 
prolonged (4-6 week) antibiotic treatment, or three to six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.  The 
medical evidence shows no incapacitating episodes of 
sinusitis nor prescription of antibiotics.  The veteran only 
rarely complains of sinus problems, so there is also no 
objective evidence showing 3-6 non-incapacitating episodes 
per year.

An undiagnosed illness manifested by sinus dysfunction cannot 
be granted because, to the extent that it exists, it has not 
manifested to a degree of at least 10 percent; the veteran, 
indeed, meets none of the criteria pertinent to a 10 percent 
evaluation for sinusitis.  That is the only diagnostic code 
potentially relevant to the situation here.  As such, service 
connection for an undiagnosed illness manifested by sinus 
problems cannot be granted.  38 C.F.R. § 3.317.  

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

Lung disorder 

In the distant past, the veteran may well have suffered from 
pulmonary problems.  In June 1994, the veteran complained of 
exercise-induced asthma, and a history of exercise-induced 
airway disease was found.  In August 1994, the veteran 
reported wheezing during and after running, and "possible" 
exercise-induced asthma was assessed.  In January 1999, acute 
bronchitis was diagnosed.  

By July 2002, the veteran's pulmonary problems appear to have 
resolved.  At that time, there was no wheezing, coughing, or 
shortness of breath.  Indeed, the veteran indicated that he 
suffered from shortness of breath only during panic attacks.  
In July 2004, a VA medical problem list did not include 
reference to the lungs.  In November 2004, the lungs were 
clear to auscultation.  

The Board emphasizes that the record contains no definitive 
diagnosis of a lung disorder other than acute bronchitis.  
The acute as opposed to chronic nature of that diagnosis 
suggests that it is no longer present.  In any event, recent 
medical evidence points to no lung disorder.  In the absence 
of a present disability, service connection cannot be 
granted, and service connection for a lung disorder is 
denied.  38 C.F.R. § 3.303; Gilpin, supra; Degmetich, supra.  

As for consideration under the undiagnosed illness 
provisions, service connection cannot be granted because 
there is no objective indicators of a disability, such as 
"signs" evident to a medical examiner or other, non-medical 
indicators capable of independent verification.  None of the 
medical professionals for the past several years have 
indicated any observation of respiratory difficulties, and 
the veteran has submitted no other type of verification.  In 
fact, it must be noted that the veteran himself has advanced 
no contentions on this claim in many years.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the veteran in February 2001 and April 2004.  
Those letters advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and of his and VA's respective duties for obtaining that 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  The April 2004 
letter specifically told the veteran to provide any relevant 
evidence in his possession.  The veteran, moreover, has not 
alleged that VA failed to comply with the notice requirements 
of VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
In addition, by virtue of the rating decisions on appeal, the 
statements of the case, and the supplemental statements of 
the case, he was provided with specific information as to why 
these claims were denied and of the evidence that was 
lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in a supplemental statement of the 
case.  

It must be noted that even before enactment of the VCAA, the 
veteran was provided information as to the evidence needed to 
substantiate these claims, and the type of evidence (lay and 
medical) that he could submit.  This was done via April 1999 
and April and June 2000 letters.  These letters informed him 
of the criteria for Persian Gulf undiagnosed illness claims, 
and also requested specific information from him on the 
stressors alleged to have caused PTSD.

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (in this case the RO) decision on a 
claim for VA benefits.  That was legally impossible in the 
circumstances of this case, where the claims were adjudicated 
in 1998 and 1999.  However, the veteran still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2001 
was not given prior to the first adjudication of the claims, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the claims were 
readjudicated and additional supplemental statements of the 
case were provided to the veteran in February 2003 and April 
2005.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The record in that respect appears to be incomplete.  
The RO sent the veteran a letter in April 1999 indicating 
that it was working from a rebuilt folder and that records 
might well be missing.  The RO asked the veteran to submit 
information regarding reserve unit service or to submit 
originals or copies of the service medical records.  The 
veteran responded that he did not recall specifics about his 
unit.  The file contains post-service private and VA 
treatment records.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a VA psychiatric examination to 
determine the nature and etiology of any acquired psychiatric 
disorder diagnosed.  He was not afforded VA medical 
examinations that specifically addressed the other issues on 
appeal.  However, VA is only required to provide a medical 
examination if (1) there is competent evidence of a current 
disability, and (2) evidence that the disability or symptoms 
may be associated with service, but (3) the case does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d).  Because 
there is no indication of a current sinus or a lung 
disability, VA did not err by failing to provide VA medical 
examinations specific to those matters.

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


